Citation Nr: 0725357	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for schizophrenia.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for residuals of a brain 
injury.

4. Entitlement to service connection for chronic obstructive 
pulmonary disease.

5. Entitlement to service connection for coronary artery 
disease.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for headaches.

REPRESENTATION

Veteran represented by:	South Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to June 1971

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record. 

In previous rating decisions, the RO has denied the claim of 
service connection for a psychiatric disorder, including 
schizophrenia, and the rating decisions are final.  
38 U.S.C.A. § 7105.  The current claim for schizophrenia may 
be considered on the merits only if new and material evidence 
has been submitted.  38 U.S.C.A. § 5108.


FINDINGS OF FACT

1. In rating decisions, dated in April 1979, November 1982, 
and February 1991, the RO denied service connection for a 
psychiatric disorder, including schizophrenia; after the 
veteran was notified of the adverse determinations and of his 
procedural and appellate rights, he did not perfect an appeal 
to any of the rating decisions.  

2. The additional evidence presented since the last 
unappealed rating decision in February 1991 does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for schizophrenia.

3. Post-traumatic stress disorder is not currently shown. 

4. Residuals of a brain injury are not currently shown.

5. Chronic obstructive pulmonary disease was not 
affirmatively shown to be present during service, and chronic 
obstructive pulmonary disease, first documented after 
service, is unrelated to a disease, injury, or event of 
service origin.

6. Coronary artery disease was not affirmatively shown to be 
present during service,  coronary artery disease was not 
manifest to a compensable degree within one year of 
separation from service, and coronary artery disease, first 
documented more than one-year after service, is unrelated to 
a disease, injury, or event of service origin.

7. Hypertension was not affirmatively shown to be present 
during service, hypertension was not manifest to a 
compensable degree within one year of separation from 
service, hypertension, first documented more than one-year 
after service, is unrelated to a disease, injury, or event of 
service origin.

8. Headaches were not affirmatively shown to be present 
during service, headaches, first documented after service, 
are unrelated to a disease, injury, or event of service 
origin.


CONCLUSIONS OF LAW

1. The rating decisions of the RO in April 1979, November 
1982, and February 1991, denying service connection for a 
psychiatric disorder, including schizophrenia, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006).

2. The additional evidence presented since the rating 
decision of February 1991 by the RO, denying the application 
to reopen the claim of service connection for a psychiatric 
disorder, including schizophrenia, is not new and material 
and the claim of service connection for schizophrenia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

3. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

4. Residuals of a brain injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

5. Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

6. Coronary artery disease was not incurred in or aggravated 
by service and service connection for coronary artery disease 
as a chronic disease may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

7. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension as a chronic disease 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

8. Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As for the claim to reopen, the RO provided the veteran with 
pre- and post-adjudication VCAA notice by letters, dated in 
May 2005 and in March 2006.
The veteran was informed that new and material evidence was 
needed to reopen the claim of service connection for 
schizophrenia, that is, evidence not previously considered 
and that related to a fact not previously established, that 
is, evidence that schizophrenia, first shown after service, 
was related to service.  The veteran was also informed on the 
evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf. The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the degree of disability assignable and the 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for the claims of service connection, the RO provided the 
veteran with pre- and post- adjudication VCAA notice by 
letters, dated in April 2005 and in March 2006.  
The veteran was also informed on the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf. 
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the provision for the 
effective date of the claims, that is, the date of receipt of 
the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 

of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of 
a new and material evidence claim); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of 
service). 

To the extent that the degree of disability assignable and 
the provision for the effective date were provided after the 
initial adjudications of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claim to reopen and the 
claims of service connection are denied, no disability rating 
or effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable and the provision for the effective 
date.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained the service medical records, 
service personnel records, and VA and private medical 
records.  VA has no duty to obtain an examination as to the 
claim to reopen unless the claim is reopened.  As to the 
claims of service connection claims, VA has not conducted 
medical inquiry in the form of a VA compensation examination 
in an effort to substantiate the claims because there is no 
medical evidence that establishes that the veteran suffered 
an event or disease in service associated with post-traumatic 
stress disorder, a brain injury, chronic obstructive 
pulmonary disease, coronary artery disease, hypertension, or 
headaches.  Under these circumstances, a medical examination 
or medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Application to Reopen 

Evidence Previously Considered 

In a rating decision, dated in April 1979, the RO denied the 
initial claim of service connection for a psychiatric 
disorder, including schizophrenia, on grounds that, although 
the service medical records showed treatment for a 
personality disorder, schizophrenia, shown after service, was 
unrelated to the personality disorder and schizophrenia was 
otherwise unrelated to service as it was not manifest within 
the one-year presumptive period after separation from 
service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision and by operation of law 
the rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

Thereafter, in a rating decision, dated in November 1982, the 
RO denied the application to reopen a claim of service 
connection for a psychiatric disorder to include 
schizophrenia on grounds that the veteran failed to submit 
any medical evidence that tended to show his psychiatric 
disorder was incurred in or aggravated by his military 
service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision and by operation of law 
the rating decision became final based on the evidence then 
of record.  

In a rating decision, dated in February 1991, the RO again 
denied the application to reopen the claim of service 
connection for a psychiatric disorder to include 
schizophrenia on grounds that the evidence was not new and 
material because it only showed continued complaints or 
treatment of a psychiatric disorder more then one year after 
the veteran's separation from service.   After the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision and by operation of law the rating decision became 
final based on the evidence then of record.  

At the time of the last final February 1991 rating decision, 
the evidence consisted of service medical records, a report 
of VA examination, dated in March 1979, VA records from 
January 1979 to September 1990, and statements from the 
veteran.

The service medical records, beginning in April 1971, show 
that the veteran had three separate psychiatric evaluations 
while in Vietnam for suicidal and homicidal tendencies after 
he learned that his sister had been killed in an 
auto/pedestrian accident at home.  The diagnoses were 
passive-aggressive personality disorder, situational stress, 
and character disorder. 

After service, a VA hospital summary discloses that in 
January 1979 the veteran was admitted for several complaints 
to include paranoid ideation. The diagnosis was 
schizophrenia, borderline syndrome, in remission.  On VA 
examination in March 1979, the diagnosis was borderline 
psychotic state.  VA records from 1987 to 1990 contain no 
further history of psychiatric illness. 

The Current Claim to Reopen 

The current claim to reopen was received at the RO in 
February 2005. 

Additional Evidence 

The additional evidence consists of private records, dated in 
1998, VA records from 1998 to 2005, and the veteran's 
statements and testimony.

The private and VA records contain no further history of 
psychiatric illness. 

In his statements and testimony, the veteran asserted that 
schizophrenia was caused by military service.



Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The private and VA records are not new and material because 
the records by themselves or when considered with previous 
evidence of record do not relate to an unestablished fact 
necessary to substantiate the claim, that is, evidence that 
relates schizophrenia, first documented after service, to 
service or the first post-service year, the absence of which 
was the basis for the prior denials of the claim.   



As for the veteran's statements and testimony, where as here, 
the determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claim.  The veteran as a layperson is 
not competent to offer an opinion that requires medical 
knowledge and consequently the statements and testimony do 
not constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for 
schizophrenia is not reopened.  38 C.F.R. § 3.156.  As the 
claim is not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Claims of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including coronary artery disease and hypertension, if the 
disease manifests itself to a compensable degree within the 
year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The claim of service connection for post-traumatic stress 
disorder requires medical evidence diagnosing post-traumatic 
stress disorder in accordance with 38 C.F.R. § 4.125(a), 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Factual Background 

Service medical records show in April 1970 the veteran 
complained of chest pain, but no abnormality was documented.  
On separation examination, the veteran gave a history of 
frequent trouble sleeping, nightmares, depression or 
excessive worry, nervous trouble, and chest pain.  He denied 
a history of a head injury, asthma, a chronic cough, high or 
low blood pressure, and headaches.  The head and scalp, the 
lungs and chest, and the heart were evaluated as normal.  
Blood pressure was 110/90, and a chest X-ray was normal.  The 
diagnoses were passive-aggressive personality disorder, 
situational stress, and character behavior. 

After service, post-traumatic stress disorder has not been 
diagnosed. 

VA records, dated in 1979, disclose a history of a brain 
injury after a motor vehicle accident in 1972 (VA hospital 
summary, dated in January and February 1979 and report of VA 
examination, dated in March 1979). 

As for chronic obstructive pulmonary disease, bronchitis was 
documented in July 1990.  In September 1998, the diagnosis 
was chronic obstructive pulmonary disease due to cigarette 
smoking. 

In September 1998, the veteran suffered a myocardial 
infarction and cardiac catherization revealed coronary artery 
disease.

Hypertension was documented in December 2003.  Headaches were 
documented in October 2004.  In December 2004, a CT scan 
revealed encephalomalacia of the left frontal area.  History 
included a severe head injury with loss of consciousness in 
1972. 

In November 2006, the veteran testified that the claimed 
disabilities began in service. 

Analysis 

Post-Traumatic Stress Disorder

On the basis of the service medical records, post-traumatic 
stress disorder was not affirmatively shown to have been 
present coincident with service.  After service, both VA and 
private medical records, covering the period from 1979 to 
2005, contain no history or diagnosis of post- traumatic 
stress disorder.  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, the diagnosis of post-traumatic stress 
disorder is not capable of lay observation as 38 C.F.R. 
§ 3.303(f) requires that the diagnosis be in accordance with 
38 C.F.R. § 4.125(a), that is, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  Jandreau v. Nicholson, 
No. 07-7092, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  

Where as here, the determinative issue involves a medical 
diagnosis that a lay person is not competent to make, 
competent medical evidence is required to substantiate the 
claim.  After a review of the record, there is no medical 
evidence of a diagnosis of post-traumatic stress disorder.  
In the absence of proof of a current diagnosis of post-
traumatic stress disorder, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As the Board may consider only independent medical evidence 
to support its finding about a question involving a medical 
diagnosis that lay evidence can not establish and as there is 
no favorable medical evidence of a current diagnosis of post-
traumatic stress disorder, the preponderance of the evidence 
is against the claim, and the benefit-of-the- doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).  

Brain Injury 

On the basis of the service medical records, the veteran 
denied a history of a head injury and residuals of a brain 
injury were not affirmatively shown to have been present 
coincident with service.  After service, VA records, covering 
the period from 1979 to 2005, show a history of a brain 
injury after a motor vehicle accident in 1972 (VA hospital 
summary, dated in January and February 1979 and report of VA 
examination, dated in March 1979).  And in December 2004, a 
CT scan revealed encephalomalacia of the left frontal area 
and the medical professional noted a history a severe head 
injury with loss of consciousness in 1972, but the medical 
professional did not associate the finding of 
encephalomalacia to the injury and even if there was such an 
association, the injury occurred after service.  

Where as here, the determinative issue involves a question of 
a medical diagnosis, which is not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  After a review of the record, there is no medical 
evidence of a diagnosis of residuals of brain injury.  In the 
absence of proof of a current diagnosis of residuals of a 
brain injury, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Chronic Obstructive Pulmonary Disease

Chronic obstructive pulmonary disease was not affirmatively 
shown to be present during service as the service medical 
records contained no complaint, finding, or history of a 
pulmonary abnormality and the lungs and chest and a chest X-
ray were normal on separation examination.  

As pulmonary symptoms were not noted or observed during 
service as evidenced by the service medicals and as there is 
otherwise no other evidence contemporaneous with service of 
pulmonary symptoms during service, the principle of 
continuity of symptomatology does not apply.  Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997). 

After service, chronic obstructive pulmonary disease was 
first documented in July 1990, and in September 1998, chronic 
obstructive pulmonary disease was attributed to smoking.  As 
for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the current chronic obstructive pulmonary disease and 
an established injury or disease of service origin.

As for the veteran's statements and testimony, relating his 
current chronic obstructive pulmonary disease to service, 
once the veteran goes beyond the description of symptoms to 
expressing an opinion that involves a question of medical 
causation, competent medical evidence is required to 
substantiate the claim because medical causation involves 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of pulmonary disease, which is beyond the competency of a 
layperson because such is not capable of lay observation.  As 
the veteran as a layperson is not competent to offer an 
opinion on medical causation, his statements and testimony do 
not constitute favorable evidence to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as there is no favorable medical evidence to 
support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Coronary Artery Disease and Hypertension 

Coronary artery disease and hypertension were not 
affirmatively shown to be present during service as the 
service medical records contained no complaint, finding, or 
history of a cardiac abnormality or of high blood pressure 
and the chest and a chest X-ray were normal on separation 
examination.  

As neither cardiac symptoms nor high blood pressure was noted 
or observed during service as evidenced by the service 
medicals and as there is otherwise no other evidence 
contemporaneous with service of cardiac symptoms or high 
blood pressure during service, the principle of continuity of 
symptomatology does not apply.  Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997). 

After service, in September 1998, the veteran suffered a 
myocardial infarction and cardiac catherization revealed 
coronary artery disease, and hypertension was first 
documented in 2003.  As for service connection based on the 
initial documentation of coronary artery disease or 
hypertension after service under 38 C.F.R. § 3.303(d), there 
is no medical evidence of an association or link between the 
current coronary artery disease or hypertension and an 
established injury or disease of service origin.



Also, the initial documentations of coronary artery disease 
in 1998 and of hypertension in 2003 are well beyond the 
one-year presumptive period for manifestation of coronary 
artery disease or hypertension as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's statements and testimony, relating his 
current coronary artery disease and hypertension to service, 
as the questions involve medical causation, competent medical 
evidence is required to substantiate the claims because 
medical causation involves medical knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of coronary artery disease and 
hypertension, which is beyond the competency of a layperson 
because such is not capable of lay observation.  As the 
veteran as a layperson is not competent to offer an opinion 
on medical causation, his statements and testimony do not 
constitute favorable evidence to substantiate the claims.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings on questions involving medical 
causation and as there is no favorable medical evidence to 
support the claims, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Headaches

Headaches were not affirmatively shown to be present during 
service as the service medical records contained no 
complaint, finding, or history of headaches.  

As headaches were not noted or observed during service as 
evidenced by the service medicals and as there is otherwise 
no other evidence contemporaneous with service of headaches 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997). 



After service, headaches were first documented in October 
2004.  As for service connection based on the initial 
documentation of headaches after service under 38 C.F.R. 
§ 3.303(d), there is no medical evidence of an association or 
link between the current headaches and an established injury 
or disease of service origin.

As for the veteran's statements and testimony, relating his 
current headaches to service, as the question involves 
medical causation, competent medical evidence is required to 
substantiate the claim because medical causation involves 
medical knowledge of accepted medical principles pertaining 
to the history, manifestation, clinical course, and character 
of headaches, which is beyond the competency of a layperson 
because such is not capable of lay observation.  As the 
veteran as a layperson is not competent to offer an opinion 
on medical causation, his statements and testimony do not 
constitute favorable evidence to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as there is no favorable medical evidence to 
support the claim, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 




                                                                        
(The Order follows on the next page.).





ORDER

As new and material evidence has not been presented, the 
claim of service connection for schizophrenia is not reopened 
and the appeal is denied. 

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for residuals of a brain injury is denied.  

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for coronary artery disease is denied.  
Service connection for hypertension is denied.  

Service connection for headaches is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


